Case: 18-11985     Date Filed: 04/08/2019    Page: 1 of 5


                                                              [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-11985
                               Non-Argument Calendar
                             ________________________

                          D.C. Docket No. 1:14-cv-20484-BB

SARA ALHASSID,
on her own behalf and on behalf of all others similarly situated,

                                                      Plaintiff - Appellant,

versus

NATION STAR MORTGAGE, LLC,
d.b.a. Champion Mortgage,

                                                      Defendant - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (April 8, 2019)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

         Plaintiff-Appellant Sarah Alhassid appeals the district court’s denial of her

motion for attorney’s fees and denial of her motion for rehearing. Alhassid prevailed
              Case: 18-11985     Date Filed: 04/08/2019   Page: 2 of 5


on the merits of her claims, winning summary judgment on all but one. She was

granted attorneys’ fees as a prevailing party under the Florida Deceptive and Unfair

Trade Practices Act (FDUTPA), Fla. Stat. §§ 501.201–501.213, and we affirmed the

award. The district court then held that she was not entitled to receive fees incurred

as a part of defending the initial fee award on appeal, however, because the benefit

would inure purely to Alhassid’s attorneys since Alhassid had no obligation to pay

for this work. After careful review, we affirm.

      This case began as a putative class action against Nationstar Mortgage LLC

(“Nationstar”) and Bank of America, N.A. Alhassid and a co-plaintiff, Sarah

Drennan, alleged that the defendants charged improper fees, placed loans in default

after borrowers did not pay those fees, and charged additional unlawful fees after the

borrowers defaulted. The third amended class action complaint included three

breach of contract claims, a claim for the breach of the covenant of good faith and

fair dealing, a FDUTPA claim, and a claim under the Fair Debt Collection Practices

Act (FDCPA), 15 U.S.C. §§ 1692–1692p. The claims against Bank of America were

later voluntarily dismissed with prejudice.

      Alhassid sought class certification as to the claims against Nationstar, which

the district court denied on a number of grounds. Alhassid v. Bank of America,

N.A., 307 F.R.D. 684 (S.D. Fla. 2015). Alhassid also moved for summary judgment,

and the district court granted summary judgment as to five claims -- all but her claim


                                          2
               Case: 18-11985     Date Filed: 04/08/2019    Page: 3 of 5


for violation of the covenant of good faith and fair dealing, which the court dismissed

as duplicative. In total, Alhassid was awarded $5,000 in actual damages and $1,000

in statutory damages under the FDCPA. The court also held that, as a prevailing

party under FDUTPA, Alhassid was entitled to attorneys’ fees. See Fla. Stat. §

501.2105(1). The district court, slightly modifying the magistrate’s report and

recommendation, awarded $435,704.50 in fees. Nationstar appealed, arguing that

Alhassid should not receive fees and that the award was unreasonable. This Court

affirmed in an unpublished per curiam opinion. Alhassid v. Nationstar Mortg., LLC,

688 F. App’x 753 (11th Cir. 2017).

      After successfully defending the fee award, Alhassid moved for appellate

attorneys’ fees and to transfer the issue of appellate fees back to the district court.

The district court held that under B & L Motors, Inc. v. Bignotti, 427 So. 2d 1070

(Fla. Dist. Ct. App. 1983), disapproved in part on other grounds by Travieso v.

Travieso, 474 So. 2d 1184 (Fla. 1985) (concerning whether expert witness fees can

be taxed as costs), Alhassid was not entitled to appellate attorneys’ fees. In B & L

Motors, the Second District Court of Appeal held that if a plaintiff has no interest in

the fee award because the award would not affect her obligation to pay her attorneys,

the plaintiff may not receive a fee award under FDUTPA. Id. at 1074. In this case,

Alhassid’s attorneys represented that they “took this case on a contingency basis,”

and the district court therefore found that any fees resulting from the litigation of the


                                           3
              Case: 18-11985     Date Filed: 04/08/2019    Page: 4 of 5


fee award on appeal would “inure solely to the benefit of Plaintiff’s attorneys and

not to Plaintiff herself.” Alhassid filed a motion for rehearing, which the district

court denied, again relying on B & L Motors.

      Now Alhassid appeals the district courts’ orders denying her motion for fees

and denying her motion for reconsideration. We review the district court’s denial of

both motions for abuse of discretion. See Smalbein ex rel. Estate of Smalbein v.

City of Daytona Beach, 353 F.3d 901, 904 (11th Cir. 2003) (denial of attorneys’

fees); Corwin v. Walt Disney Co., 475 F.3d 1239, 1254 (11th Cir. 2007) (denial of

motion for reconsideration).      To the extent that our decision turns on the

interpretation of state law, we review the district court’s determination de novo.

Davis v. Nat’l Med. Enterprises, Inc., 253 F.3d 1314, 1319 (11th Cir. 2001).

      We agree with the district court that B & L Motors is controlling. “In a

diversity action, the court looks to the substantive law which creates the cause of

action, in this case Florida law, to determine if [the prevailing party is entitled to]

attorney’s fees.” Tanker Mgmt., Inc. v. Brunson, 918 F.2d 1524, 1527 (11th Cir.

1990). We are, of course, obliged to follow the decisions of Florida courts on state

law issues. In B & L Motors, Florida’s Second District Court of Appeal addressed

whether a prevailing plaintiff was entitled to receive attorneys’ fees “for time spent

in recovering fees and costs in the trial court and on [that] appeal” under FDUTPA.

B & L Motors, Inc., 427 So. 2d at 1073. The court held that “fees for an attorney’s


                                          4
               Case: 18-11985      Date Filed: 04/08/2019     Page: 5 of 5


work to recover fees are not recoverable when the client is not obligated to the

attorney for that work,” because “statutorily authorized attorney’s fees are for the

benefit of the prevailing party,” not the attorneys themselves. Id. The court asked

the district court on remand to determine whether the plaintiff had “an interest in the

fee” that would justify an award. Id. at 1074.

       “In the absence of definitive guidance from the Florida Supreme Court, we

follow relevant decisions of Florida’s intermediate appellate courts.” State Farm

Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1231 (11th Cir. 2004). Alhassid cites

no case overruling B & L Motors on this point, and we are unable to find any

contrary precedent on the issue of entitlement to appellate fees under this statute.

And she does not challenge the district court’s finding that she has no interest at

stake in whether appellate fees were awarded. B & L Motors is exceedingly clear

that a prevailing plaintiff may receive fees under FDUTPA only if a “fee award is

found to be in the interests of the client and if the fee arrangement is found to have

contemplated payment for that work.” 427 So. 2d at 1074. Because we do not lightly

disregard binding, on-point decisions of intermediate state appellate courts, we hold

that B & L Motors compels the denial of appellate attorneys’ fees in this case.1

       AFFIRMED.



1
 In addition, Appellee’s Motion to Dismiss Appeal is DENIED, and Appellant’s Motion for
Sanctions Pursuant to 11th Cir. Rule 27-4 is DENIED.
                                             5